People v Brown (2018 NY Slip Op 03109)





People v Brown


2018 NY Slip Op 03109


Decided on May 1, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 1, 2018

Renwick, J.P., Tom, Andrias, Webber, Kahn, JJ.


6421 4824/14

[*1]The People of the State of New York, Respondent,
vBryant Brown, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Whitney A. Robinson of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Alan Gadlin of counsel), for respondent.

Judgment, Supreme Court, New York County (Gregory Carro, J.), rendered August 11, 2015, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the third degree, and sentencing him to a term of two years, with three years postrelease supervision, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the term of postrelease supervision to two years, and otherwise affirmed.
We modify the sentence to conform to the plea agreement, but perceive no basis for a further reduction.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 1, 2018
CLERK